THE COURT.
Upon an investigation of the record, and after listening to the oral argument of the appellant, we are not satisfied that the trial court abused its discretion in denying the defendant’s request for a postponement of the trial, and at any rate, it does not appear to us that any prejudice resulted to the defendant. As to .the appellant’s criticisms of the charge of the court, that charge is in our opinion clear and correct; nor do we find any merit in the point that the testimony of the prosecutrix is inherently improbable and therefore insufficient to support the verdict and judgment. Oh the contrary, an inspection of the record convinces us that they are amply sustained by the evidence. The judgment and order appealed from are therefore affirmed.